                             IN THE UNITED STATES DISTRICTCOURT
                              FOR TI.IE EASTERN DISTRICT OF TEXAS
                                       BEALIMONT DIVISION

UNITED STATES OF AMERICA                             $
                                                     S\           No. l: l9-CR-65
                                                     s
                                                     s\

TAVORIS BOTTLEY                                      $



                                                FACTUiiLIASIS

          Thc g<lvcrnnlcl'tt prcscnls to thc Court. hy ancl througlr tltc ttntlcrsignccl Assisttult

Urritccl Statcs Attrllrrcy lbr thc Eastcrn District ol- Tcxas, and tltc TriaI Attorncy                  lol   tlrc


Unitecl Stltes De;lartnrerrt ol'Justice,           Civil Rights [)ivision. Crinrirral Sectiott. .ioirrecl b5'

tlre   clel'enclarnt,   'fnvoris Bottley, thc clefbndartt's attorncy, 'l'homas Rocbuck, Jr..                  and


plesents     tIis tirctutl   basis in support <lf the tlet'ertclatrt's plen t>f gtrilty t<l Crttlnt Otle rtl'tlte

Irrclictruetrt autl itr sttppol'l thet'eol', woulclsltow the following:

l.        That the clel'enclant, Tavoris Bottley, hereby.stipulates attcl agrees to the tflrth of

          trll lratters set forth in this tirctual        bzrsis, and agrees that strch aclmissiort may be


          rusecl   by the C<lurt in .support of his plea of guilty to Count One of the Inclicttnent,

           which charges a violation         of l8   U.S.C.   * 242   Deprivation of Rights Under Color

          of Law,

Z.         That the {ef'enclant, Tavoris Bottley, who is pleadirrg grrilty to suclr                           thi.s


           Inclictllietrt, is onc uncl the ,,inl" 1r"tr,ln chargerl in the lndicttttent.

3.         That tlre events      rle.scribecl   in the Indicttttent   <lccttt'red   in the Eastertl District    <lf


           Tcxits.



I;nrlrrul Ilusis - Ptrge I


                                                                                                    nEc fi e 20lg
4.       That had this matter proceecled to trial, the govenunerlt, through the tcstiniony ol-

         witnesse.s. irrcluding exllert wilrtesses, ancl through athnissilrle exhibits, wottltl

         havc provcn, bcyoncl a reasonable clouht, cach ancl cvcry csscrttiitl clcnrctrt rtl-the

         ol'letrse altegecl       in Count One ol'the lnclictnrerlt:.spec'ificllly. tlre govellttttettt

         woultl have proven the filllttwing sti;ttllated fircts:

         a.    OpJune 1.|.2017. the del'entlant.'lirvoris Bottlcy, was ettrployett ancl rx-cluty

               wclring a uniklrnr         as a Scnior Crlrrcctional Ol'l'iccr itt thc Fcdcl'trl Crll't'cctiottitl

               Crlrrrplex (FCC), Beaulnont, which is a lercility that ltouses I'etleral illllllttes

               locatccl within thc.igriscliction ol' tltc Eastcltr District ol' Tcxas.

         [r.   On Jpne tt.2017. A.A., il per.son knowtt to the GrltrtlJttry, was a t'eclernl itrltlate

               at FCC lJeaumgnt. On tlris dnte. Intt'latc A.A. was beillg                  hor.rsecl   in   ,ueneral


               ;lopulatiolt housirtg.

         c. At approxinrately 4:30 p.m. on June 8,2017, the rlet'enclant escot'tecl Inntate
               A.A. tr.om A.A,'s cell to the ol'l'ice ol'thc dcfcndant's supel'r,isol' (l-ietttenant

               Krystal Forcl, hereafter "LI(F") to urrdergo a dlug and alcohol test. At one

               poirit ch.rring the escort, the det'enclant stoppecl and unctrffbcl A.A, who then

                'uvalkecl alongside
                                         the clef'endant during the renraittder of tlte escort to LKF's

                otfice. Duling the escort, A.A. was calnt, cooperative, and did                   n<-lt   present   a


                threat in arry way. The del'enclattt, LKF, ancl Itttttitte A,A. eltterecl LKF's olllce

               'trncl
                        rertttinecl thel'e fbr rrllproxirlrately tltree tllintrtes.

         cl. Wftilc i1 l-KF's ol'l'icc, LKF r;ucsfioncd lnmatc A.A., in thc pl'cscllcc tll'thc

                rletenrlitnt. lbout her sus;ticions tlrat Innritle A.A. was ttlttler thc infltrense of'att


Facluul fl:rsis . I)trgc 2
               unkltowtl .substance. Innrate A.A. wils verbally ttucoopet'ative                         at   tilttesl

               however, at no point did Intnate A.A. rnake any threftts towartls tlre det'endalt

               ot'iu)yone clsc, nol clicl hunate A.A. posc any physical thle:tt to .ulyotlc. Alicr

               cpres(ioning Innrate A.A.. LKF irrstnrcted tlre tlet'enclattt to escorl Innlate A.A.

               to a rnetticitl observati<ltt cell to lre lestetl lilr alc<lhol ttse.

        e. At a;l;rroxinurtely 4:44 p.nr., tlre clelentlattl tttttl lltt'ttttte A.A. exited the LKF's
               ol'l'icc togcthcr. Iltrrratc A.A. wa.s            still   uncutf'ccl and wils c(x)pcrittivc al:tl

               cr>nrpliant witlr tlre del'enclnnt's irtstrttctions. LKF rernainecl lrehincl             in LKF's

               ol'l'icc.

        fl,    S69p    llier leirving LKI}s       ol'l'ice, the rleltnclant at1(l Ittntttte A.A, begirrl to tlt'gtle

               witlr caclr other'. During tlris argurtrent, tlrc clcl'cnclant tolcl Illlttatc A.A. to "sltttt

               thc {trck up," allcl to "comc at lrirn." The ctcl'enclattt tttacle tlrese statelllellts in au

               effort ro goacl lnrnate A.A. into a fight. At one poitrt, LKF yellecl from her

               office lbr the del'enclant       atrcl Intnate   A.A. to stop iltguing.

        g,     After this interaction, the defendant antl LKF both escorted Inrtrate A.A' to the

               lu.lr.se's       statioll to be placed in oue of the rnedical obsen,ation cells. Intnate
           .
               A.A. was still uncuffed and did not pose a threat to anyone. Had Innrate A.A'

               posecl a threat at any tinre, the defbndant would have placed Inutate                   A'A. back

               in hantlcuf'fs.

         lr. At ap;rroxinrately           4:49 p.nr., the del'enclartt, I-l(F, ancl Intttttte A.A, walked irtto

               thc ltrrsc's station. Innratc A,A. was coopcl'ittivc attcl colttpliant with                       thc


               ol'l'iccls' instrrrctions. Inrrrtte A.A. was walking olr his owll .tccoltl allcl ditl not


Fuctual llnsis - Pttgc     -1
               iU)peal' intoxicated.        A      nurse entered the room and nnlockecl tncl operted                  a


               rnedical observation cell door'. Innrate A.A. calrnly walked into the                       cell. LI(F

               closecl and Iockccl thc cell cl<lor bchincl tltc itttuatc.

          i.   Once he rvas alorre irr the lockecl cell, Inrnate A.A. lricked up a food tray li'orrr

               the l'lo<ir nncl lhrew it at the lockecl cloor'. At tlris poirtt, the clef'enditnt clicl rrot

               con.sirlcr innrate      A.A. to be a thrcat to iuryr)ne. Ilttrtlrer, tlte tlel'enclitttt ltacl lto

               rcason to bclicvc that Inrttatc A.A. woultl ltal'ttt hilnscll'.

         .i.   The clel'etrdanl krrew, lrased on his tl'aittirrg. thrtt lreltrre opertirtg llte dt:ot' lo

               Inrnatc A.A.'s ccll, Fcclcral Burcau ol'Plison.s (BOP) ;lolicy rcc;uitcd rtl'l'icct's to

               reqLlest that the innrate place his lranrls througlt tlte slot                   in the tlrtot' to    lre


               ttanclcul't'ecl. Del'enclant knew thnt il'thc irtnratc rcl'uscd             1o tre   harrdcul'l'ed, BOP

               policy rec;uirecl ofl'icers to tcqucst pcrrtrissiort I'r'otn lhc rvarclctt ol'thc u,arden's

               designee       trll it calcultted    trse <lf   firrce teanr tlrut woulcl have cott.sisted of at least

               five ottlcers and woulcl            l"rave requirecl   a vicleo recorcling of any cell extl'action.

               The clefenclant knew he could and should conrply with tlris policy. yet                              the


               detendant delibelately chose                to disobey it      because he was arnget'ecl        by   the


               irrrnate's throrvirrg of the tray.

          k.   Several secouds afier Inmate A.A. threw the tray, LKF unlockecl and opened

               rhe observation cell cloor and told the defbndant to "take care                            of it."   J'he

               ctel'enclalrt r-trrclers(oocl this to be a suggestion          tirrhinr to assault llttttate A,A, tbr

               rlisrc.spccting tlrc ol'l'iccrs try thlowing thc ltrocl tray. Thc clcl'cntlitnt kncu' at tltc

               tinrc tlrat lrc u,us trrrtlcl no obligaliott lo allidc by LFI('s cttoottl'agcttrcttl.


Iiirclurrl llnsis - I'lgt 4
          l.    Upon opening the cell cloor, the tlef'ertclartt walked jrtto the cell and punchecl

               Innu(e A.A. ir: the firce with a closecl             fist.   When rJef'enclant llunchecl Irrrrrate

               A.A., thc inmatc had becn stancling still with his arttts at his siclc. He                ;rosecl no

               th'etl to tlrc clet'endant. hirtrself, or anyone el.se. Itttttatt: A.A. was rtot rttakin-g

               arry verbll tlrrea(.s. Innrtte A.A. did not ilnd was not in the proccss of spittirrg

               atitlly()lle.lttttla(eA,A.i{tr&+Eee.wasllot
               c<lrrrhirtivc irr any way. ancl was not tuking arl aggrcssivc ;r<lstttt'c witl: hi.s cltcst

               out ancl his nruscles (ensecl. The del'erxlilnt punchecl lnnrate A.A, lrecause lte

               \r/rrs ut_qry that       tlrc irrntatc had talkctl back to thc ol'l'iccrs :trttl lurcl llrrou,tt thc

               lborl trzry, und he wlul[ed to telch A.A. a lessort. Ilasctl ott tltc dcf'cnclarrt's

               expericncc ancl training, the del'encltrrt kttcw at the tinrc tltat his punclr u,as

               uniu.stiliable, itgaittst BOP policy, and unlawlirl.

          nr. Def'enclatlt's       lirst punch      causecl Innrate    A.A. to fall to the cell becl. 'l'he

               clel'endalrt then stood over innrate            A.A. artcl purtched ltirn twice lllore oll llle

               heacl,   while A.A. lay on his side and dicl not pose a tht'eat. Intuate A.A. dicl not

               br:ing his haucls up towards the           front ol'his upper body in a threatening lnalrnef,

               Defendant then yelled af A.A. while still standing over hit'n,                "l   told you to shut

               the fuck         up."   Based on the dcf'entlant's experiertce and training, the dcfbrtdant

               knerv his secorxl an<l thircl punches werc unjustifiatrle, agitittst policy,                    ancl


               runlarvlirl.




Flclirirl llirsis - I'agc
                                                                                                                      :
                            5
                                                                                                                      a
          n.      During the three punclres, LKF did not make any eflbrt to stop the clel'endant

                  fionr a.ssaulting A.A., tlespite being within a few f'eet front the inciclent at tlle

                tirttc.

          o. Afiel        the nssault, A.A. lay tirce clown on the cell bccl while thc          clet'errclarrt


                ;llaced hinr       in handcufl.s.   Irunale A.A. contirrued        to lre coopenltive    antl

               colnplialrt. Once the inrrrate was placetl in hantlcull..i. the tlel'errrliutt ancl LKF'

               cxitcd anrl lockccl thc ccll, lcnvirrg A.A. alonc insidc thc ccll. A.s l rcsult ol'tlrc

               tlct'cntlant's itctiorrs, A.A. sutfbrq(l laccftltions, swclling, arxl pain abottt his

                lircc.



          DEFENDANT'S SIGNATURE AND ACKNOWLEDGMENT

        I. TAVOI{IS IIOTTLEY, huve l'etrtl thi.s tactunl basis atrrl the Irtclictutettt ol have
hiicl thenr reard to nre ancl havc cliscu.ssecl thetn with rny attorttey. I lllly understand tlte
colltents o['this luctual lrzrsis arrcl agree without reservation that it accurately clescribes the
e\/e nts ancl     nty acts.

Datecl: ll /1        i/9
                                                    TAVORIS BOTTLEY
                                                    Defendant


             DEFENSE COUNSEL'S SICNATURE AND. A-CKNQWLEDGMENT

        I, THOMAS P, ROEBUCK, JR. have read this f'actual basis ancl the Inclictment
ancl lrave reviewed thenr    with rny client, l'avoris Bottlcy. Based upolt tlly cli.scussions
with tlre clefenchnt. I anr sati.sfied that the                         factual basis as well
as the Iurlictntent. ancl is kuowin                           lllg t()   stipulittccl fact.s

             I.-   lr-iar,l
Dated:       li               r{
                                                    T'HOMA P.R                CK,    Jr-.
                                                    Attolncy ltlr'

                                                     Rcspcctl'uI Iy subrtrittcd.

Factttitl Ilasis - P:rgt'(r
                           JOSEPH D. BROWN
                           LINITED STATES ATTORNEY



                           MICHAEL A.
                           Assistant United States
                           Eastern District of Texas
                           350 Magnolia Avenue, Ste. 150
                           Beaumont, Texas 77701
                           Arizona      No.021417


                           KATHERINE DeV
                           Trial Attorney
                           Civil Rights Division, Criminal Section
                           U.S. Department of Justice
                           150 M Street NE
                           Washington, D.C. 20530
                           CA Bar No. 310939




Factual Basis - Page   7
